Citation Nr: 1502829	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-30 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for residuals of a compression fracture of T4 with 50 percent anterior compression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to January 1990 and from January 1991 to February 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision of the RO in New Orleans, Louisiana.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  

The Veteran filed a notice of disagreement with the February 2010 decision in May 2010.  The RO issued a statement of the case (SOC) in October 2012, and the Veteran perfected his appeal with a November 2012 statement accepted in lieu of the filing of a VA-Form 9, Appeal to the Board of Veterans' Appeals.  

In July 2014, the Veteran submitted a VA Form 21-22 indicating his desire to appoint the Texas Veterans Commission as his representative.  In November 2014, the Board sent a letter to the Texas Veterans Commission, recognizing the organization as the Veteran's representative and allowing time for a written presentation of brief.  No response from the representative was received,  Therefore,  Board action in this appeal may proceed, at this juncture.  

In addition to the paper claims file, the Veteran has paperless, electronic files stored in Virtual VA and Veterans Benefits Management System (VBMS).  These files contain documents relevant to the claims on appeal and have been considered in connection herewith.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  



REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is required.  

After the issuance of the October 2012 SOC, the Veteran was afforded a VA examination of his thoracolumbar spine in December 2013; a copy of the examination report has since been associated with the claims file.  Also since October 2012, CA treatment records and a November 2012 letter from the Veteran's VA treating source have also been added to the claims file.  This evidence is relevant to both the evaluation of the Veteran's service-connected thoracic spine disability and his TDIU claim.  However, no waiver of initial AOJ consideration of this additional, relevant evidence has been received.   See 38 C.F.R. § 20.1304 (2014).  Under the circumstances of this case, the Board has no alternative to remand these matters to the AOJ for consideration of the evidence, in the first instance, and for issuance of an SSOC reflecting such consideration.  

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include all outstanding VA medical records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c), as regards requesting records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining further examination and/or opinion) prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After completing the above requested action, and any additional notification and/or development deemed warranted (to include obtaining further examination and/or opinion), readjudicate the claimsfor higher rating and for a TDIU light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication in the October 2012 SOC) and legal authority.  

5.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




